 Case 3:17-cv-02288-PAD Document 121 Filed 03/06/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

 ELIZABETH ALVAREZ-COLON, ET
 AL.

        Plaintiffs,

              v.                                         CIVIL NO. 17-2288 (PAD)

 DR ARIEL BERMUDEZ-VERA, et al.

        Defendants.



  MINUTES OF PROCEEDINGS: CONTINUATION OF PRETRIAL CONFERENCE

       The continuation of the Pretrial Conference was held today before the undersigned. Present

were attorneys Humberto Guzmán-Rodríguez and Alejandra Arnaldy on behalf of plaintiffs;

attorney Sigrid López-González on behalf of Dr. Ariel Bermúdez-Vera; and, attorneys Eduardo

Ortiz-Declet and Ramonita Dieppa-González, on behalf of Dr. Robert Hunter-Mellado. The parties

were available by phone. The conference started at 2:30 p.m. and ended at 4:05 p.m. The

following items were discussed.

       1. Settlement: The court inquired as to the status of settlement negotiations. Regarding

          Dr. Hunter, attorney Guzmán explained that a revised settlement demand was sent to

          him through counsel. He counter-offered and plaintiffs replied. During the conference,

          Dr. Hunter accepted plaintiffs’ latest proposal and so informed attorney Ortiz-Declet

          over the phone. A Notice for Voluntary Dismissal as to Dr. Hunter will be filed by

          March 16, 2020. The parties were warned that no partial judgment will be entered for

          the reasons stated at Docket No. 114. In connection with Dr. Bermúdez, attorney

          Guzmán informed that, for strategic reasons, plaintiffs decided not to make a revised
 Case 3:17-cv-02288-PAD Document 121 Filed 03/06/20 Page 2 of 3
Alvarez-Colon et al v. Bermúdez-Vera, et al..
Civil No. 17-2288 (PAD)
Minutes of Proceedings
Page 2


              settlement demand prior to the conference. Now that the case has been settled with

              respect to Dr. Hunter, attorney Guzmán will send a revised settlement offer to attorney

              López this afternoon.

         2. Joint Pretrial Conference Report: The court inquired as to Dr. Bermúdez’ portion of

              the Report pertaining to factual witnesses (Docket No. 58 at p. 47). Attorney López

              explained why Dr. Bermúdez was listed as an expert witness, and not as a factual

              witness. Following discussion, the court noted that Dr. Bermúdez will be considered a

              factual witness. As to the medical records, the court reminded the parties that all

              documents not in the English language need to be translated. A meeting to discuss and

              stipulate medical records will be held on March 16, 2020 at 1:30 p.m. in attorney

              Guzmán’s office. The Joint Pretrial Conference Report was approved and adopted as

              the court’s order under Fed. R. Civ. P. 16(e) to govern subsequent proceedings. The

              parties, however, will file a Joint Motion with the stipulations reached – and their

              scope – not later than March 20, 2020.

         3. Motion for partial judgment filed by PRHO at Docket No. 112: The motion was

              DENIED without prejudice, as no reasons were provided to the court as to why partial

              judgment should be entered at this point concerning PRHO as the court had ordered at

              Docket No. 114.

         4. Follow up Conference: The parties will contact the undersigned’s law clerk if

              additional court intervention is needed following settlement negotiations with Dr.

              Bermúdez. The court will then determine if an additional conference is warranted and

              schedule it accordingly.
 Case 3:17-cv-02288-PAD Document 121 Filed 03/06/20 Page 3 of 3
Alvarez-Colon et al v. Bermúdez-Vera, et al..
Civil No. 17-2288 (PAD)
Minutes of Proceedings
Page 3




         SO ORDERED.

         In San Juan, Puerto Rico, this 6th day of March, 2020.

                                                     s/Pedro A. Delgado-Hernández
                                                     PEDRO A. DELGADO-HERNÁNDEZ
                                                     U.S. DISTRICT JUDGE
